DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al. (U.S. 2013/0083264).

Regarding claim 1, Hagiwara discloses a liquid crystal display panel (Fig. 1; page 5, para [0079]) of advanced super dimension switch (ADS) mode (driven by lateral electric field 30 between first electrodes 4 having a common potential and pixel electrodes 5, Figs. 1 and 8-9; page 5, para [0079]; page 6, para [0094]; page 7, para [0098] as defined by Applicant’s disclosure: Specification page 1, para [0003]), comprising:
	an array substrate (21, Fig. 1; page 5, para [0079]), comprising a plurality of sub-pixels (plurality of subpixels comprising 4 and 5, Fig. 1) having active display areas (areas comprising 4 and 5, Fig. 1), wherein each of the sub-pixels (such as sub-pixel between left and right portions of 2, Fig. 1) comprises a substrate (1b, Fig. 1; page 5, para [0079]), a pixel electrode (5, Fig. 1; page 5, para [0079]), a plurality of first electrodes (4, Fig. 1; page 5, para [0079]) and an insulating layer (insulating layer between 4 and 5, Fig. 1; page 5, para [0077]), the pixel electrode (5, Fig. 1) is disposed on the substrate (1b, Fig. 1), the insulating layer (insulating layer between 4 and 5, Fig. 1) covers the pixel electrode (5, Fig. 1), the plurality of first electrodes (4, Fig. 1) are disposed on the insulating layer (insulating layer between 4 and 5, Fig. 1), and a first slit (gap between adjacent first electrodes 4 overlapping 2, Fig. 1) is disposed between adjacent first electrodes (adjacent first electrodes 4 to the left and right of 2, Fig. 1);
	an opposite substrate (11, Fig. 1; page 5, para [0079]), facing the array substrate (21, Fig. 1), wherein a first surface (bottom surface of 1a, Fig. 1) of the opposite substrate (11, Fig. 1) facing the array substrate (21, Fig. 1) comprises at least a target area (area comprising 18, Fig. 1) facing an edge area of the active display area (such as edge areas to the left and right of 4, Fig. 1), and wherein the opposite substrate (11, Fig. 1) further comprises a plurality of insulators 
	a control electrode (3, Fig. 1; page 5, para [0079]), disposed in the target area (area comprising 18, Fig. 1) and opposite to the first electrode (4, Fig. 1), for generating an electric field based on an input voltage in a target direction with the first electrode (control electrode 3 generates an electric field based on an input voltage in a target direction with the first electrode 4, Figs. 1-9; page 5, para [0083]; page 7, para [0098]), so as to control liquid crystals between an edge area of the array substrate and the target area of the opposite substrate to be deflected (electric field between control electrode 3 and first electrode 4 control liquid crystals between an edge area of the array substrate 21 to the left and right of 4 and the target area comprising 18 of the opposite substrate 11 to be deflected, Figs. 1-9; page 5, para [0083]; page 7, para [0098]), wherein the control electrode (3, Fig. 1) is a surface electrode that simultaneously covers the plurality of insulators (control electrode 3 covers insulators 2, Fig. 1) and an area of the target area where none of the plurality of insulators is disposed (control electrode 3 covers target area comprising 18 where none of the plurality of insulators 2 is disposed, Fig. 1), the plurality of insulators (2, Fig. 1) are higher than the first surface (bottom surface of 1a, Fig. 1), areas where the control electrode (3, Fig. 1) covers the plurality of insulators are higher than the area of the target area where none of the plurality of insulators is disposed (areas where the control electrode 3 covers the plurality of insulators 2 are higher than the area of the target area comprising 18 where none of the plurality of insulators 2 is disposed, Fig. 1), the control electrode (3, Fig. 1) is lifted up by the plurality of insulators (control electrode 3 is lifted up by the plurality of insulators 2, Fig. 1) at the positions where the 

Regarding claim 2, Hagiwara disclose a liquid crystal display panel with all the limitations above and further discloses wherein the first electrodes (4, Fig. 1) are strip-shaped electrodes.

Regarding claim 10, Hagiwara discloses a liquid crystal display panel with all the limitations above and further discloses wherein the edge region (such as edge areas to the left and right of 4, Fig. 1) is an area within 0-60 um, such as 0 um, from an edge of the active display area (such as an edge of the active display area that is aligned with the edge areas to the left and right of 4, Fig. 1).  Examiner notes that the recitation of “an edge of the active display area” is a broadly recited limitation, and therefore, “an edge of the active display area” is being defined as a portion of the active display area that is aligned with the edge areas to the left and right of 4 such that the edge areas to the left and right of 4 is 0 um from the edge of the active display area as broadly interpreted.

Regarding claim 12, Hagiwara discloses a display device comprising a liquid crystal display panel (Fig. 1; page 5, para [0079]) of advanced super dimension switch (ADS) mode (driven by lateral electric field 30 between first electrodes 4 having a common potential and pixel electrodes 5, 
	an array substrate (21, Fig. 1; page 5, para [0079]), comprising a plurality of sub-pixels (plurality of subpixels comprising 4 and 5, Fig. 1) having active display areas (areas comprising 4 and 5, Fig. 1), wherein each of the sub-pixels (such as sub-pixel between left and right portions of 2, Fig. 1) comprises a substrate (1b, Fig. 1; page 5, para [0079]), a pixel electrode (5, Fig. 1; page 5, para [0079]), a plurality of first electrodes (4, Fig. 1; page 5, para [0079]) and an insulating layer (insulating layer between 4 and 5, Fig. 1; page 5, para [0077]), the pixel electrode (5, Fig. 1) is disposed on the substrate (1b, Fig. 1), the insulating layer (insulating layer between 4 and 5, Fig. 1) covers the pixel electrode (5, Fig. 1), the plurality of first electrodes (4, Fig. 1) are disposed on the insulating layer (insulating layer between 4 and 5, Fig. 1), and a first slit (gap between adjacent first electrodes 4 overlapping 2, Fig. 1) is disposed between adjacent first electrodes (adjacent first electrodes 4 to the left and right of 2, Fig. 1);
	an opposite substrate (11, Fig. 1; page 5, para [0079]), facing the array substrate (21, Fig. 1), wherein a first surface (bottom surface of 1a, Fig. 1) of the opposite substrate (11, Fig. 1) facing the array substrate (21, Fig. 1) comprises at least a target area (area comprising 18, Fig. 1) facing an edge area of the active display area (such as edge areas to the left and right of 4, Fig. 1), and wherein the opposite substrate (11, Fig. 1) further comprises a plurality of insulators (2, Fig. 1; page 5, para [0079]; page 2, para [0027]) disposed in the target area (area comprising 18, Fig. 1); and


Regarding claim 14, Hagiwara disclose a liquid crystal display panel with all the limitations of claim 12 above and further discloses wherein the first electrodes (4, Fig. 1) are strip-shaped electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. 2013/0083264) as applied to claims 1 and 12, respectively above, and further in view of Honjo et al. (U.S. 2008/0073109).

Regarding claim 7, Hagiwara discloses a liquid crystal display panel with all the limitations of claim 1 above but does not expressly disclose wherein a material of the insulator (2, Fig. 1) is a mixture of barium titanate and polyimide.  However, Hagiwara discloses that the insulator (2, Fig. 1) comprises an insulating resin material such as polyimide (page 5, para [0079]; page 2, para [0027]; page 7, para [0107-0108]).  Furthermore, Honjo discloses an insulator material formed of a mixture of barium titanate and polyimide (page 3, para [0053]) in order to provide a high dielectric insulating layer that can inhibit characteristic impedance and cross talk (page 2, para [0042]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the high dielectric in insulating material formed of a mixture of barium titanate and polyimide (Honjo: page 3, para [0053]) of Honjo as the polyimide insulating resin material (Hagiwara: resin material of 2, Fig. 1) of Hagiwara in order to obtain the benefits of configuring a high dielectric insulating layer that can prevent characteristic impedance and cross talk as taught by Honjo (page 2, para [0042]).

Regarding claim 19, Hagiwara discloses a liquid crystal display panel with all the limitations of claim 12 above but does not expressly disclose wherein a material of the insulator (2, Fig. 1) is a mixture of barium titanate and polyimide.  However, Hagiwara discloses that the insulator (2, Fig. 1) comprises an insulating resin material such as polyimide (page 5, para [0079]; page 2, para [0027]; page 7, para [0107-0108]).  Furthermore, Honjo discloses an insulator material 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the high dielectric in insulating material formed of a mixture of barium titanate and polyimide (Honjo: page 3, para [0053]) of Honjo as the polyimide insulating resin material (Hagiwara: resin material of 2, Fig. 1) of Hagiwara in order to obtain the benefits of configuring a high dielectric insulating layer that can prevent characteristic impedance and cross talk as taught by Honjo (page 2, para [0042]).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. 2013/0083264) in view of Honjo et al. (U.S. 2008/0073109) as applied to claims 7 and 19, respectively above, and further in view of Das et al. (U.S. 2006/0151202).

Regarding claim 8, Hagiwara as modified by Honjo discloses a liquid crystal display panel with all the limitations above and further discloses wherein a volume content of the barium titanate (Honjo: page 3, para [0053]) in the material of the insulator (Hagiwara: 2, Fig. 1) is 30%-60%, such as 30% (Honjo: page 3, para [0053]) but does not expressly disclose that a dielectric constant of the insulator (Hagiwara: insulator of 2, Fig. 1) is 20-30.  However, Das discloses that an insulator formed of a mixture of barium titanate and polyimide can have a dielectric 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the insulator (Hagiwara: 2, Fig. 1) formed of a mixture of barium titanate and polyimide (Honjo: page 3, para [0053]) of Hagiwara as modified by Honjo to have a dielectric constant of 20-30, such as 20 (Das: page 3, para [0020]), in order to obtain the benefits of providing a high dielectric insulator that has good insulating properties as taught by Das (page 3, para [0020]) and can prevent characteristic impedance and cross talk as taught by Honjo (page 2, para [0042]).

Regarding claim 20, Hagiwara as modified by Honjo discloses a liquid crystal display panel with all the limitations above and further discloses wherein a volume content of the barium titanate (Honjo: page 3, para [0053]) in the material of the insulator (Hagiwara: 2, Fig. 1) is 30%-60%, such as 30% (Honjo: page 3, para [0053]) but does not expressly disclose that a dielectric constant of the insulator (Hagiwara: insulator of 2, Fig. 1) is 20-30.  However, Das discloses that an insulator formed of a mixture of barium titanate and polyimide can have a dielectric constant from 4 to 60 in order to be used as a high dielectric constant insulator in electronic circuitry (page 3, para [0020]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the insulator (Hagiwara: 2, Fig. 1) formed .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. 2013/0083264) in view of Suzuki (U.S. 2010/0020283).

Regarding claim 11, Hagiwara discloses a liquid crystal display panel with all the limitations above and further discloses a liquid crystal layer (Hagiwara: 17, Fig. 1; page 5, para [0079]) disposed between the array substrate (Hagiwara: 21, Fig. 1) and the opposite substrate (Hagiwara: 11, Fig. 1) but does not expressly disclose wherein an angle between an initial alignment of the liquid crystals in the liquid crystal layer and the extending direction of the first electrodes (Hagiwara: 4, Fig. 1) is 7° to 11°.  However, Suzuki discloses a liquid crystal display panel (Fig. 5; page 7, para [0134]) wherein an angle between an initial alignment of liquid crystals (21, Fig. 5; page 8, para [0139]) and an extending direction of first electrodes (71, Fig. 5; page 8, para [0140]) is 7° to 11°, such as 10° (page 8, para [0139-0140]), in order to improve the display quality and reliability (page 10, para [0167]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure initial alignment of liquid crystals of the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. 2013/0083264) in view of Chen et al. (CN 106681039).

Regarding claim 13, Hagiwara discloses a driving method for a liquid crystal display panel (Fig. 1; page 5, para [0079]) of advanced super dimension switch (ADS) mode (driven by lateral electric field 30 between first electrodes 4 having a common potential and pixel electrodes 5, Figs. 1 and 8-9; page 5, para [0079]; page 6, para [0094]; page 7, para [0098] as defined by Applicant’s disclosure: Specification page 1, para [0003]), applied to the liquid crystal display panel of advanced super dimension switch (ADS) mode comprising:
	an array substrate (21, Fig. 1; page 5, para [0079]), comprising a plurality of sub-pixels (plurality of subpixels comprising 4 and 5, Fig. 1) having active display areas (areas comprising 4 and 5, Fig. 1), wherein each of the sub-pixels (such as sub-pixel between left and right portions of 2, Fig. 1) comprises a substrate (1b, Fig. 1; page 5, para [0079]), a pixel electrode (5, Fig. 1; page 5, para [0079]), a plurality of first electrodes (4, Fig. 1; page 5, para [0079]) and an insulating layer (insulating layer between 4 and 5, Fig. 1; page 5, para [0077]), the pixel electrode (5, Fig. 1) is disposed on the substrate (1b, Fig. 1), the insulating layer (insulating layer 
	an opposite substrate (11, Fig. 1; page 5, para [0079]), facing the array substrate (21, Fig. 1), wherein a first surface (bottom surface of 1a, Fig. 1) of the opposite substrate (11, Fig. 1) facing the array substrate (21, Fig. 1) comprises at least a target area (area comprising 18, Fig. 1) facing an edge area of the active display area (such as edge areas to the left and right of 4, Fig. 1), and wherein the opposite substrate (11, Fig. 1) further comprises a plurality of insulators (2, Fig. 1; page 5, para [0079]; page 2, para [0027]) disposed in the target area (area comprising 18, Fig. 1); and
	a control electrode (3, Fig. 1; page 5, para [0079]), disposed in the target area (area comprising 18, Fig. 1) and opposite to the first electrode (4, Fig. 1), for generating an electric field based on an input voltage in a target direction with the first electrode (control electrode 3 generates an electric field based on an input voltage in a target direction with the first electrode 4, Figs. 1-9; page 5, para [0083]; page 7, para [0098]), so as to control liquid crystals between an edge area of the array substrate and the target area of the opposite substrate to be deflected (electric field between control electrode 3 and first electrode 4 control liquid crystals between an edge area of the array substrate 21 to the left and right of 4 and the target area comprising 18 of the opposite substrate 11 to be deflected, Figs. 1-9; page 5, para [0083]; page 7, para [0098]), wherein the control electrode (3, Fig. 1) is a surface electrode that simultaneously covers the plurality of insulators (control electrode 3 covers insulators 2, Fig. 1) 

Hagiwara does not expressly disclose the driving method comprising: in a first display state, applying a first voltage to the pixel electrode (5, Fig. 1) of the array substrate (21, Fig. 1) and grounding the first electrode (4, Fig. 1), to generate an electric field in a first direction between the array substrate (21, Fig. 1) and the opposite substrate (11, Fig. 1); and in a second display state, grounding both the first electrode (4, Fig. 1) and the pixel electrode (5, Fig. 1) and applying a second voltage to the control electrode (3, Fig. 1), to generate an electric field in a second direction between the array substrate (21, Fig. 1) and the opposite substrate (11, Fig. 1), 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the liquid crystal display panel (Hagiwara: Fig. 1) of Hagiwara to have the liquid crystal panel driving method of Chen having a first display state (Chen: non-L0 display, Fig 3) and a second display state (Chen: L0 display, Fig. 2) such that the driving method comprises: 
in a first display state (Chen: non-L0 display, Figs. 1-3; page 5, para [0198]), applying a first voltage (Chen: turn-on voltage, Figs. 1-3; page 5, para [0198]) to a pixel electrode (Hagiwara: 5, Fig. 1; Chen: pixel electrode 3, Figs. 1-3; page 5, para [0198]) and grounding the first electrode (Hagiwara: 4, Fig. 1; Chen: 0V common voltage to 2, Fig. 1-3; page 5, para [0189, 0198]) of Chen, to generate an electric field in a first direction (Hagiwara: horizontal direction, Fig. 1; Chen: horizontal direction, Fig. 3; page 5, para [0198]) between the array substrate (Hagiwara: 21, Fig. 1; Chen: 5, Figs. 1-3) and the opposite substrate (Hagiwara: 11, Fig. 1; Chen: 4, Figs. 1-3); and 
in a second display state (Chen: L0 display, Figs. 1-3; page 5, para [0189]), grounding both of the first electrode (Hagiwara: 4, Fig. 1; Chen: 0V common voltage to 2, Figs. 1-3; page 5, para [0189]) and the pixel electrode (Hagiwara: 5, Fig. 1; Chen: pixel electrode 3, Figs. 1-3; page 5, para [0189]) and applying a second voltage (Chen: turn-on voltage, Figs. 1-3; page 5, para [0189]) to the control electrode (Hagiwara: 3, Fig. 1; Chen: 1, Figs. 1-3; page 5, para [0189]), to generate an electric field in a second direction (Hagiwara: vertical direction, Fig. 1; Chen: vertical direction, Fig. 2; page 5, para [0189]) between the array substrate (Hagiwara: 21, Fig. 1; Chen: 5, Figs. 1-3) and the opposite substrate (Hagiwara: 11, Fig. 1; Chen: 4, Figs. 1-3), the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1 and 12-13, the newly cited prior art reference of Hagiwara et al. (U.S. 2013/0083264) in view of the previously cited prior art references discloses all the recited limitations as presented in the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871